Title: From Thomas Jefferson to David Humphreys, 11 April 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadephia Apr. 11. 1791.

I wrote you Mar. 15. with postscripts of the 18th. and 19th. Since that yours of Jan. 3. No. 10. Jan. 15. No. 11. from Madrid, and Feb. 6. No. 12. and Feb. 12. No. 13. from Lisbon are received. They covered a letter from Mr. Carmichael, the only one we have from him of a later date than May 1789. You know that my letter to him, of which you were the bearer, took notice of the intermission of his correspondence, and the one inclosed to him in my letter to you of Mar. 15. being written when this intermission was felt still stronger, as having continued so much longer, conveyed stronger marks of dissatisfaction. Tho’ his letter now received convinces us he has been active in procuring intelligence, yet it does not appear that he has been equally assiduous in procuring means of conveyance, which was the more incumbent on him in proportion as the government was more jealous and watchful. Still however I wish him to receive the letter now inclosed for him herein, as it softens what had been harder said, and shews a disposition rather to look forward than backward. I hope you will recieve it in time to forward with the other. It contains important matter, pressing on him, as I wish to do on you, and have done on Mr. Short, to engage your respective courts in a co-operation in our navigation act.—Procure us all the information possible as to the strength, riches, resources, lights and dispositions, of Brazil. The jealousy of the Court of Lisbon on this subject will of course inspire you with due caution in making and communicating these enquiries.—The acts of the three sessions of Congress, and Fenno’s papers from Apr. 1790. were sent you with my last. You will now receive the continuation of Fenno’s paper. I send for Mr. Carmichael also laws and newspapers, in hopes you may find some means of conveying them to him. I must sometimes avail myself of your channel to write to him till we shall have a Consul at Cadiz.—I have the honour to be with great & sincere esteem Dear Sir your most obedt. humble servt.,

Th: Jefferson

 